Case 18-01104 Doc 36 Filed 04/09/19 Entered 04/09/19 18:28:20 Main Document Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                   CASE NO.

   CRESCENT CITY SCAFFOLD, LLC                                              16-12486
                                                                            SECTION "B"

   DEBTOR                                                                   CHAPTER 7

   DAVID V. ADLER, TRUSTEE

          Plaintiff

   VERSUS                                                                   ADVERSARY NO.
                                                                            18-01104
   JOHN FAYARD AND JJK&A HOLDING
   CORP. & SHORINGCORPORATION D/B/A/
   COAST SCAFFOLD

          Defendants

    EX-PARTE MOTION TO ENROLL AS COUNSEL FOR DEFENDANT JOHN FAYARD

          NOW INTO COURT, through undersigned counsel, comes John Fayard, a named

   defendant in the within adversary proceeding, and herein seeks the entry of an order permitting

   the enrollment of Darryl T. Landwehr of the Landwehr Law Firm, attorney at law, as his counsel

   of record in the above-captioned and numbered adversary proceeding.

          WHEREFORE, John Fayard, defendant, prays that the Court enter an Order permitting

   the enrollment of Darryl T. Landwehr of the Landwehr Law Firm as his counsel of record in the

   above-captioned and numbered adversary proceeding.

                                       Respectfully submitted,


                                       /s/ Darryl T. Landwehr
                                       DARRYL T. LANDWEHR (#17677)
                                       LANDWEHR LAW FIRM
                                       1010 Common Street, Suite 1710
                                       New Orleans, Louisiana 70112
                                       Telephone: (504) 561-8086
                                       Attorneys for John Fayard, Defendant
Case 18-01104 Doc 36 Filed 04/09/19 Entered 04/09/19 18:28:20 Main Document Page 2 of 2


                                 CERTIFICATE OF SERVICE

          I hereby certify that a copy of the Ex-Parte Motion to Enroll as Counsel for Defendant
   John Fayard has been served upon counsel for the plaintiff, Fernand Laudumiey, IV, 2300
   Energy Centre, 1100 Poydras Street, New Orleans, LA 70163-2300, via the Court’s CM/ECF
   system, on the 9th day of April, 2019.


                                      /s/ Darryl T. Landwehr
                                      DARRYL T. LANDWEHR (17677)




                                                 2
